William Statkiewicz appeals from a judgment of a single justice of this court denying, without a hearing, his petition for extraordinary relief under G. L. c. 211, § 3. Statkiewicz sought relief from an order of a judge in the Housing Court denying his motion to waive an appeal bond in connection with an appeal from a summary process judgment. Relief was properly denied, as Statkiewicz had one or more adequate alternative remedies. Indeed, he had pursued one such remedy, an appeal to a single justice of the Appeals Court. G. L. c. 239, § 5 (f). “The proper course for [him] to have followed, if [he] wished further to challenge the bond, was to refuse to pay the bond, suffer the dismissal of [his] summary process appeal, and then appeal to the Appeals Court (on the limited bond issue) from the order of dismissal.” Matter of an Appeal Bond (No. 1), 428 Mass. 1013, 1013 (1998), citing Ford v. Braman, 30 Mass. App. Ct. 968, 970 (1991).

Judgment affirmed.